Citation Nr: 1128438	
Decision Date: 07/04/11    Archive Date: 08/04/11

DOCKET NO.  03-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed headaches, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed fluctuations in body weight, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for claimed sleep disturbances, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision prepared by a special processing unit at the RO in Cleveland, Ohio, known as the Tiger Team.   

In March 2005, to support his claims, the Veteran testified at a hearing held in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was most recently before the Board in December 2010, it was remanded for further development.

Following the last RO adjudication in a March 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence.  He has not waived initial RO jurisdiction of this evidence.  However, the evidence is duplicative of evidence previously received; hence, a waiver is not required.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a recent medical VA opinion, the examiner noted that a sleep study had been conducted in February 2009.  The record of such study is not associated with the claims file.  The sleep study appears to have been conducted by VA.  

As the sleep study was referred to in the rationale and is pertinent to the Veteran's claim of service connection for sleep disturbances, it must be obtained and associated with the claims file.

VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

In the February 2011 medical opinion, the examiner opined that the Veteran's tension headaches were less likely as not caused by or a result of active service or due to an undiagnosed illness.  The nurse practitioner added that the Veteran had a history of dysthymic disorder and signs of anxiety and went on to explain that the tension headaches were due to day to day tension and stress.  

The Board finds that the examiner seems to imply that the claimed headaches may be due to his dysthymic disorder.  The Board finds that further clarification is needed as to whether his headaches are secondary to his service-connection dysthymic disorder.  

In the February 2011 VA opinion, the examiner also found that the diagnosis of weight fluctuation was less likely as not caused by or the result of the Veteran's service.  She explained that the Veteran's dysthymic disorder and anxiety could impact his weight fluctuation.  

An opinion that is relatively speculative in nature limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

For this reason, the Board finds that clarification is needed as to whether the Veteran experiences unexplained weight fluctuation or as a manifestation of his service-connected dysthymic disorder.   

In the February 2011 opinion, the examiner found that the Veteran's sleep disturbance was less likely as not caused by or a result of active service and was not due to undiagnosed illness.  The nurse practitioner noted that the February 2011 sleep study noted bruxism as a possible cause of sleep disturbance and explained that bruxism was a dental disorder and likely was a manifestation of his dysthymic disorder.  

For these reasons, the Board finds that clarification of the February 2011 VA opinion, is required.  See 38 C.F.R. § 4.2 (2010) (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2010) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the actions requested, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for his claimed disabilities.  The aid of the Veteran in securing any identified treatment records, to include providing necessary authorizations, should be enlisted, as needed.  

The RO should specifically obtain all VA records not already associated with the claims file, including the February 2009 sleep study.   

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for a VA examination to determine the nature and likely etiology of the claimed headaches, weight fluctuation and sleep disturbance.  

The examiner who is designated to examine the Veteran should review the evidence in the claims file, including a complete copy of this entire REMAND, and acknowledges such review in the examination report.

After examining the Veteran as well as reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) the claimed headaches, weight fluctuation and sleep disturbance are manifestations of a diagnostically observable disorder, to include the service-connected dysthymic disorder, as opposed to an unidentified or undiagnosed illness.  

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

4.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, and after undertaking any further development deemed necessary, the RO should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


